DETAILED ACTION
This is the Office action based on the 16157419 application filed October 11, 2018, and in response to applicant’s argument/remark filed on November 23, 2020.  Claims 1-3, 5-8 and 11-20 are currently pending and have been considered below.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretations
 Claim 1 recites the terms “pre-treating” and “post-treating” with respect to a substrate.  Since the specification fails to define these terms, for the purpose of examining the term “pre-treating” is interpreted as prior to a treatment and the term “post-treating” is interpreted as after a treatment, wherein the treatment may be any process step that acts upon the substrate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 17 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “wherein the posttreating is performed free of hydrogen introduction into the processing chamber” in the specification.  Although the specification teaches that “in some embodiments, the etching precursors may be hydrogen-free in some embodiments, and the etching method may not include hydrogen-containing precursors during the etching, although hydrogen-containing precursors may be used during either or both of the optional pre-treatment or post-treatment operations” in paragraph 0050, it does not teach the posttreating is performed free of hydrogen introduction into the processing chamber.  It is noted that hydrogen-containing precursor is broader in scope than hydrogen, and “may be used during the… post-treatment” has a different scope than “introduction into the processing chamber”.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claims 11 and 17 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “wherein the processing region is maintained free of hydrogen delivery during the flowing of the treatment plasma effluents” in the specification.  Although the specification teaches that “in some embodiments, the etching precursors may be hydrogen-free in some embodiments, and the etching method may not include hydrogen-containing precursors during the etching, although hydrogen-containing precursors may be used during either or both of the optional pre-treatment or post-treatment operations” in paragraph 0050, it does not teach the processing region is maintained free of hydrogen delivery during the flowing of the treatment plasma effluents.  It is noted that hydrogen-containing precursor is broader in scope than hydrogen, and “hydrogen-containing precursors …may be used during the… pre-treatment” has a different scope than “processing region is maintained free of hydrogen delivery”.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claims 2-3, 5-8, 12-16 and 18-20 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claims 1 and 17.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any  
Claims 1-3, 5-8 and 11-20 rejected 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Elers (U.S. PGPub. No. 20100099264), hereinafter “Elers”:--Claims 1, 2, 3, 5, 17, 18, 19: Elers teaches a method of etching a high-k material 240, such as hafnium oxide, i.e. HfO2 ([0029, 0041-0042]) on a wafer ([0021, 0039]) in an apparatus ([0031-0032], Fig. 2-3), comprisingcontacting the high-k material 240 with a reducing agent (step 110 in Fig. 1) to produce a reduced material 260 (Fig. 2B);contacting the high-k material 240 with a reactive halide agent (step 120 in Fig. 1), wherein the halide agent reacts with the reduced material 260 to form a vapor phase product, thereby etching the reduced material 260 ([0052]);repeating steps 110 and 120 (step 130 in Fig. 1).        Elers further teaches that the reactive halide agent in step 120 may be comprise a metal halide, such as WF6 ([0060]), that is activated by thermal activation instead of plasma activation ([0053]).  Therefore, step 120 may be a plasma-free etching process.  It is noted that WF6 has a gas density of 13 g/L.        Elers further teaches that the reducing agent may comprise borane, boron halides, borane halides or silane, and a carrier or inert gas known in the art, wherein the reducing agent is excited to form a plasma (Table 1, [0043-0044]); wherein the contacting of the reducing agent to the high-k material 240 may not be continuous, such as by pulsing the reducing agent in duration 0.5-5 seconds and 1-2 seconds intervals ([0045]).  Elers further discloses that the inert gas known in the art may be nitrogen, helium and/or argon ([0047]).        Thus, the method may comprisei) contacting the hafnium oxide with a plasma comprising a reducing agent and  nitrogen;
ii) contacting the hafnium oxide with a plasma comprising WF6 to remove a portion of the hafnium oxide;
iii) contacting the hafnium oxide with a plasma comprising a reducing agent and  nitrogen;
iv) contacting the hafnium oxide with a plasma comprising WF6 to remove a portion of the hafnium oxide;v) repeating steps iii and iv.       It is noted that step i) is equivalent to the pre-treating with plasma of nitrogen, step ii) is equivalent to the removing hafnium oxide with plasma of halogen-containing precursor, and step iii) is equivalent to the post-treating with plasma of nitrogen, as recited in claim 1.       Alternately, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use WF6 as the metal halide and nitrogen as the carrier gas from the list of possible gases taught by Elers.--Claims 6, 7, 8, 20: Elers further teaches “Those skilled in the art will understand that the suitability of a volatilizing etchant will depend on factors known in the art, including, the identity of the reduced material, the identities of other materials present (e.g., high-k material 240, surface 220), the etching conditions (e.g., temperature, pressure, time, activation), and the like.  In some embodiments, a volatilizing etchant is activated, for example, by thermal activation, by plasma activation, and/or by photo activation.  In some embodiments, some volatilizing etchants will etch a particular reduced material 260 under particular conditions, while others will not.”.  Thus, the temperature and pressure are result-effective variables.          Although Elers is silent about a temperature or the pressure of the WF6 when etching a hafnium oxide film, in one embodiment Elers teaches that tantalum oxide may be etched by using WF6 at 250°C and 3 torr ([0076-0077]); therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to try using the same temperature and pressure when etching hafnium oxide by using WF6.--Claims 11, 12, 13, 14, 15, 16: Although Elers is silent about the plasma comprising a reducing agent and  nitrogen removing a residue from a surface of the hafnium oxide, since the plasma comprising a reducing agent and  nitrogen in the invention of Elers is the same as the treatment plasma effluent in claim 1, it must possess the property of removing a residue from a surface of the hafnium oxide.   According to MPEP 2112.01, II, ““Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”. 
Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered as follows:--Regarding Applicant’s argument that Elers fails to teach the amended features, this argument is not persuasive.  Elers clearly teaches these features, as explained above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action,        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713